DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 10-11, 13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford Motor (GB-1244419) as recited by applicant.
Regarding claims 1-2, 5, 10-11, 13, Ford Motor discloses a seat belt assembly, comprising: an anchor (10) adapted to be fastened to a chassis of a vehicle (see page 5, line 6), the anchor (10) defining a belt receptacle; and a webbed belt (14), comprising: an anchor loop (free ends 18 and 19 are stitched together to form a loop) formed at an end of the webbed belt, the anchor loop engaging the belt receptacle of the anchor (10), and a fold formed (the two portion 16 and 17 are twisted to form helical coil, in other word the two portion is folded) in the webbed belt adjacent to the anchor loop, such that a width of the webbed belt at the fold is reduced (the width of the belt is reduced in in a middle section as compared to a belt portion near an anchor plate 13, see drawing) as compared to other regions of the webbed belt, wherein the fold is oriented orthogonal to the anchor loop (see drawing), wherein the fold includes stitches (see page 5, lines 15-20) joining portions of the webbed belt adjacent to the anchor loop. 
Regarding claims 17-20, Ford Motor discloses a method for producing a seat belt, comprising: providing webbed belt (14); forming a loop (free ends 18 and 19 are stitched together to form a loop) in an end of the webbed belt; and forming a fold formed (the two portion 16 and 17 are twisted to form helical coil, in other word the two portion is folded) in the webbed belt adjacent to the loop formed in the end of the webbed belt (14), such that a width of the webbed belt at the fold is reduced as compared to other regions of the webbed belt (the width of the belt is reduced in in a middle section as compared to a belt portion near an anchor plate 13, see drawing), wherein the fold is oriented orthogonal to the loop; securing the fold in the webbed belt using stitches disposed through the webbed belt at the fold (see page 5, lines 15-20); wherein forming the loop in the end of the webbed belt further comprises securing the loop through a belt receptacle of an anchor (10) adapted to be fastened to a chassis of a vehicle. 
Allowable Subject Matter
Claims 3-4, 6-9, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        September 11, 2021